          Case 1:17-cv-01047-ESH Document 65 Filed 05/06/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


DEMOCRACY PARTNERS, LLC,                                      CASE NO.: 1:17-CV-1047-ESH
et al.,

       Plaintiffs,
v.

PROJECT VERITAS ACTION FUND,
et al.,

      Defendants.
_____________________________/

     PROJECT VERITAS PARTIES’ NOTICE OF CONSTITUTIONAL QUESTIONS

       Project Veritas Action Fund, Project Veritas, James O’Keefe, and Allison Maass (“the

Project Veritas Parties”) file this notice pursuant to Federal Rule of Civil Procedure 5.1(a).

       On May 6, 2019, the Project Veritas Parties filed a Motion for Summary Judgment. Dkt.

63. Contemporaneously with this filing, the Project Veritas Parties filed their Memorandum in

Support of Motion for Summary Judgment, which calls into question the constitutionality of a

federal statute, 18 U.S.C. § 2511(2)(d), and a statute of the District of Columbia, D.C. Code § 23-

542(b)(3). See Dkt. 63-1 at 25–31.

                         [Remainder of this page intentionally left blank]




                                                 1
Case 1:17-cv-01047-ESH Document 65 Filed 05/06/19 Page 2 of 3



                           Respectfully submitted,

                                  By:
                                         /s/ Stephen R. Klein_____________
                                         Stephen R. Klein
                                         Bar No. 177056
                                         STATECRAFT PLLC
                                         1629 K Street NW
                                         Suite 300
                                         Washington, DC 20006
                                         Telephone: 202-804-6676
                                         steve@statecraftlaw.com

                                         Counsel for Defendants Project
                                         Veritas Action Fund, Project Veritas,
                                         James O’Keefe, and Allison Maass




                              2
         Case 1:17-cv-01047-ESH Document 65 Filed 05/06/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2019, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will automatically send email notifications to the attorneys

of record.


                                                     By:    /s/ Stephen R. Klein
                                                            Stephen R. Klein
